DETAILED ACTION
02/16/21 - Applicant response.
12/31/20 - First action on the merits.
07/22/20 - Applicant election.
06/11/20 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.
 	Regarding the 112(a), Applicant points to several parts of the specification pertaining to receiving patient signals, processing, generating, etc.  However, these amount to merely data collection steps.  The original disclosure does not describe how the data is analyzed in order to achieve the result of determining a state of IBD.  Applicant further asserts that the specification does describe an implementation of a solution, which is to use at least two patient parameters instead of just one, and to use continuous monitoring.  However, this amounts to merely including more data to be collected, and does not describe how the data is analyzed.  Applicant also asserts one of ordinary skill in the art "knowing the promising measures revealed by research" would select the appropriate parameters for a specific patient, and determine detection criteria for achieving the result of determining a state of IBD.  However, this would be placing the burden of invention upon the reader, since selecting appropriate patient parameters and determining the appropriate detection criteria are central aspects to achieving the result of determining a state of IBD.  
 	Regarding the prior art, the trigger input as amended does not render the claims patentable in light of Devanaboyin (US 2013/0046150) and Husheer (US 2018/0049653), as described further below in the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, 19-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The claims are directed to determining a state of IBD (e.g. predicting a relapse) based on patient data.  However, the original disclosure merely lists a wide variety of patient data which may be monitored, and states a desired result (e.g. predict relapse of IBD), without describing the details of an actual solution for how to achieve this desired result.  This places the burden of invention upon the reader.  Thus, the original disclosure does not reasonably convey to one of ordinary skill in the art that the inventors had possession of an invention for determining a state of IBD as claimed.  Disclosure of function alone is little more than a wish for possession.  The written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention.  See MPEP 2163(II)(A)(3)(a)(i)(C)(2).  An original claim may lack written description when it merely recites a desired result and the disclosure fails to sufficiently identify how the result is achieved.  See MPEP 2163.03(V).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-9, 11, 13, 15-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) in view of Devanaboyin (US 2013/0046150).
 	Regarding claims 1, 13, Jamil discloses substantially the same invention as claimed, including a system for monitoring and treating a medical condition of a patient (abstract; Paragraphs 14, 18) comprising signal inputs configured to receive patient condition signals (Figure 1; Paragraph 52) indicative of a state of IBD (Paragraphs 17, 59), a signal processing circuit configured to process the received patient condition signals and to generate patient condition parameters using the processed patient condition signals (Paragraph 82), the patient condition parameters indicative of the state of IBD (Paragraphs 17, 59), and a medical condition analyzer configured to determine the 
 	Further regarding claims 1, 13, and regarding claim 21, Jamil does not disclose an activity or sleep trigger input which adjusts the signal processing as recited.  However, Devanaboyin teaches a gastrointestinal monitoring system (abstract) comprising a trigger input configured to receive one or more triggering signals including an activity signal indicative of the patient's activity level, where the signal processing circuit is configured to adjust the processing of patient condition signals, or generation of patient condition parameters, using the triggering signals (Paragraph 55, near end: when movement is detected that interferes with GI data sensing, the system may pause GI data acquisition; Paragraph 60: accelerometer may be used to identify quiescent periods of patient activity to record GI data), in order to conserve power when data is contaminated by motion artifacts, and to more accurately diagnose the GI state of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil as taught by Devanaboyin to include the trigger input and adjustments to signal processing as recited, in order to conserve power when data is contaminated by motion artifacts, and to more accurately diagnose the GI state of the patient.

 	Regarding claims 4, 6-7, 15, Jamil discloses the same recited instant state (Paragraphs 25, 62), need for intervention (Paragraphs 21-24: predicted outcome indicates need for intervention), and risk of exacerbation (Paragraphs 21-24).
 	Regarding claims 8, 16, Jamil discloses chemical marker input (Paragraphs 31-32: e.g. complete blood picture, enzyme and protein level, hormone levels, etc.) for IBD as recited (Paragraphs 17, 59).
 	Regarding claims 9, 11, 17, 19, Jamil discloses the same environmental (Paragraph 30) and external (Paragraph 29) information as recited.
 	Regarding claim 20, Jamil discloses sensing using one or more sensors as recited (Paragraphs 31-32: various metrics imply sensing via sensors).

Claims 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) in view of Beaumont (US 2011/0212104).
 	Regarding claims 2, 14, Jamil or Devanaboyin do not explicitly disclose a therapy device controlled by a circuit as recited.  However, Beaumont teaches a therapy device configured to deliver one or more therapies treating IBD and a control circuit configured to control the delivery of the one or more therapies based on a determined IBD state (Paragraphs 36, 40, 96), in order to ensure the patient is appropriately treated.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin 
 	Regarding claim 8, assuming arguendo that Jamil does not disclose chemical markers for IBD, Beaumont teaches chemical markers for IBD as recited (abstract), in order to assess the IBD state.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin as taught by Beaumont to include IBD chemical markers as recited, in order to assess the IBD state.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) in view of Vittorino (US 2018/0203009).
 	Regarding claim 5, Jamil or Devanaboyin do not disclose trending as recited.  However, Vittorino teaches analyzing instant and trending IBD states (Paragraphs 41, 114) and detecting changes over time as recited (Paragraphs 32, 61), in order to detect negative effects or potential improvements early in treatment.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin as taught by Vittorino to include analyzing instant and trending IBD states and detecting changes over time as recited, in order to detect negative effects or potential improvements early in treatment.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) in view of Stupp (US 2006/0015263).
 	Regarding claim 12, and assuming arguendo for claim 20, Jamil or Devanaboyin do not disclose sensors and implantability as recited.  However, Stupp teaches that one or more sensors and processing circuitry for monitoring IBD (Paragraphs 15, 61) may be included either externally or in an implantable medical device (Paragraph 80), depending on convenience and availability.  and Devanaboyin as taught by Stupp to include sensors and implantability as recited, depending on the availability of external or implantable systems associated with a given patient.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) in view of Husheer (US 2018/0049653).
 	Regarding claim 22, Jamil or Devanaboyin do not disclose a sleep trigger signal for adjusting the signal processing as recited.  However, Husheer teaches triggering patient signal processing using a sleep signal (Paragraph 63), in order to conserve power by operating at lower power during sleep, and to more accurately diagnose the state of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin as taught by Husheer to include using a sleep trigger as recited, in order to conserve power by operating at lower power during sleep, and to more accurately diagnose the state of the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792